MEMORANDUM OPINION


No. 04-09-00252-CR

IN RE Robert CRUMPS

Original Mandamus Proceeding (1)

PER CURIAM

Sitting:	Sandee Bryan Marion, Justice
		Phylis J. Speedlin, Justice
		Marialyn Barnard, Justice
 
Delivered and Filed:	May 20, 2009

PETITION FOR WRIT OF MANDAMUS DENIED
	On May 1, 2009, relator Robert Crumps filed a petition for writ of mandamus, complaining
of the trial court's failure to rule on his pro se pretrial petition for writ of habeas corpus and motion
for speedy trial filed in the trial court.  However, counsel has been appointed to represent relator in
the criminal proceeding pending in the trial court for which he is currently confined.  A criminal
defendant is not entitled to hybrid representation.  See Robinson v. State, 240 S.W.3d 919, 922 (Tex.
Crim. App. 2007); Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995).  A trial court has
no legal duty to rule on pro se motions or petitions filed with regard to a criminal proceeding in
which the defendant is represented by counsel.  See Robinson, 240 S.W.3d at 922.  Consequently,
the trial court did not abuse its discretion by declining to rule on relator's motion for speedy trial and
his pro se petition for writ of habeas corpus that relates directly to his confinement based on the
criminal proceeding pending in the trial court.  Therefore, we conclude that relator has not shown
himself entitled to mandamus relief.  Accordingly, the petition is denied.  Tex. R. App. P. 52.8(a). 
	Additionally, relator filed an Application for Leave to File Petition for Writ of Mandamus.
No leave is required to file a petition for a writ of mandamus in this court.  Tex. R. App. P. 52. 
Therefore, relator's motion for leave to file is DENIED as moot. 		
									PER CURIAM	
DO NOT PUBLISH
1.  This proceeding arises out of Cause No. 2009-CR-1242, styled State v. Robert Crumps, pending in the
144th Judicial District Court, Bexar County, Texas, the Honorable Catherine Torres-Stahl presiding.